Case 1:16-cr-00516-PKC Document 30 Filed 02/24/21 Page 1 of 2
Case 1:16-cr-00516-PKC Document 28 Filed 12/08/20 Page 1 of 2

 

Southern District
Feder al Defenders §2 Duane Street-L0th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Parton Southera District af New York
Executive Director Jennifer L. Brown

Adtormey-in-Charge
December 8, 2020
BY EMAIL AND ECF

Fou god CMDR y
Honorable P. Kevin Castel Ls
United States District Judge MAchelt dyachore .
Southern District of New York fersgerrsed ped anoe— Lo
500 Pear! Street \

New York, NY 10007 to lls f

aws

RE: United States vy. Mitchell Jackson, 16 Cr. 516 (PKC) pe LEP

CLM

L053
I write on behalf of my client, Mitchell Jackson to respectfully ey 2 2.3 2}

termination of his term of supervised release. Neither Probation nor the Government object
this request.

Dear Judge Castel:

Mr. Jackson was released from custody on February 22, 2019 and has been on supervised
release since that time. He has been on the low-risk caseload since January 2020. His term of
supervision is set to expire on February 21, 2022.

Mr. Jackson has been fully compliant with the terms of his supervision. His supervising
Probation Officer Claudel! Brehon has informed me that Mr. Jackson has adjusted weil to
supervision. His has maintained a stable residence with his daughter. He maintained stable
employment until the shutdown that resulted from the pandemic. He works in the film and
television industry and had been working full time on television sets when the industry shut
down. More recently, as filming has resumed sporadically, he has been called in to work on
some commercial shoots. He works 12-hour shifts securing parking for equipment trucks. He
has been on the low-risk supervision caseload for almost a year, since January 2020, and has
maintained compliance with the conditions of his supervision.

As the Court predicted at Mr. Jackson’s sentencing, his family has continued to support
him and has been there to aid his transition. He lives with his daughter and is so grateful that his
93-year-old mother, who he describes as “stronger than me, stronger than you,” is still around to
offer her support, even if it is in a socially distant manner during the pandemic. One of the
precipitating factors that led to his conviction was a deep depression into which he sunk after he
lost his job. The fact that he has continued to succeed on supervised release even after his steady
employment disappeared in March underscores his rehabilitation.

 
Case 1:16-cr-00516-PKC Document 30 Filed 02/24/21 Page 2 of 2
Case 1:16-cr-00516-PKC Document 28 Filed 12/08/20 Page 2 of 2

Hon. P. Kevin Castel December 8, 2020
United States District Judge Page 2

RE: United States v. Mitchell Jackson, 16 Cr. 516 (PKC)

The Court may terminate an individual’s supervised release “at any time after the
expiration of one year... if [the court] is satisfied that such action is warranted by the conduct of
the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). To make this
determination, courts are directed to consider “the factors set forth in section 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a}(4), (a)(5), (2)(6) and (a)(7),” essentially the same factors a court considers
at sentencing. 18 U.S.C. § 3583(e).!

“Congress intended supervised release to assist individuals in their transition to
community life. Supervised release fulfills rehabilitative ends...” United States v. Johnson, 529
U.S. 53, 59 (2000). Mr. Jackson’s performance on supervision makes clear that he has, in fact,
successfully reintegrated to his community. At the conclusion of Mr. Jackson’s sentencing, the
Court expressed its hope that Mr. Jackson would be able to put the case behind him “and continue
on a path of a productive life.” Sentencing Tr. at 18. For almost two years, he has demonstrated
that he is on the path of a productive life. The termination of his supervision will allow him to
truly put this case behind him and become a fully integrated back into his community.

Thank you for your time and consideration of this matter.

Respectfully submitted,
‘sf
Peggy Cross-Goldenberg
Supervising Trial Attorney
Federal Defenders of New York
646-588-8323
Peggy cross-goldenberg@fd.org
Cc: | AUSA Matthew Shahabian
USPO Claudell Brehon

 

! A court is not required to find “exceptional” circumstances to order early termination. That language does
not appear in the statute. United States v. Lussier, 104 F.3d 32 (2d Cir, 1997), is often cited for this language. However,
Lussier’s holding concerns the legality of modifying a restitution order post-sentencing. The court did not hold that
exceptional circumstances were required for early termination — the only mention of such an idea is when the court
noted, in passing, that “[olceasionally, changed circumstances-for instance, exceptionally good behavior by the
defendant or a downward turn in the defendant’s ability to pay a fine or restitution imposed as conditions of release-
will render a previously imposed term or condition of release either too harsh or inappropriately tailored to serve the
general punishment goals of section 3553(a).” Lussier, 104 F.3d at 36, To the extent that the Court determines it must
find exceptional or changed circumstances here, it should find them based on Mr, Jackson’s full compliance,
employment history, and strong family ties.

 
